DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed 4/26/2022 have overcome the rejection of Claim 14  under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  All rejections of Claim 2 have been overcome due to cancellation of the claim.  Therefore said rejections have been withdrawn.  
Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that:
	a) the cited references fail to disclose or even suggest a molded pulp product as claimed, and particularly a molded pulp product having the structural feature of retaining more than 95% of BOD of filtrate removed during molding of the molded pulp product based on BOD measurements obtained using the EPA 405.1, SM5210B Test Method.

The structural features of Claim 1 are:
a  molded pulp product comprising short fibers, 
long fibers having a length that is greater than a length of the short fibers, 
all of the long fibers in the molded pulp product being virgin long pulp fibers, and
the short fibers make up 75% or greater of an entire amount of fibers in the molded pulp product.
The particular limitation argued as being a  “structural feature” relates to a process limitation and not a structural feature of the molded pulp product.  As discussed in the previous Office Action, Claims 1, 3-4 and 6-12 recite or relate to process limitations of forming a molded pulp product.  The Claim 1 limitations “the short fibers being rejected short fibers from a paper-making process as obtained from waste water of the paper-making process”, “the long fibers obtained from water containing long fibers of the paper-making process that is separately collected from the waste water from which the short fibers are obtained”, “the molded pulp product being formed from a pulp slurry obtained by blending the waste water containing short fibers and the water containing long fibers”, “wherein the molded pulp product retains more than 95% of BOD of filtrate removed during molding of the molded pulp product” and the limitations of Claims 3-4 and 6-12are considered to be a process-related limitations.    
It is not clear what physical or chemical property is conferred to the final product, which is a molded pulp product, by the process-related limitations. The claimed limitations appear no more than method limitations that impart no patentable weight to the claim. There is insufficient evidence in the case differentiating the short fibers and long fibers obtained from the claimed sources from short fibers and long fibers from any other source.  
It has been long established by the court that the process of obtaining the product is immaterial or irrelevant to the patentability of a product. See for example, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
The product of Kumamoto et al as modified by Ednell and Andersen et al, as discussed in the rejections herein, appears to be the same as or similar to the claimed product, a molded pulp article comprising short pulp fibers and long pulp fibers, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.

b)  Andersen merely suggests that more recycled paper fibers are needed to achieve the same level of strength as that obtained by using virgin fibers.

Anderson et al (US 6494704) teaches that recycled and virgin cellulosic fibers can be used in pulp molded products, but further teaches that more of the recycled fibers are usually necessitated to obtain a desired level of strength compared to virgin fibers (col 14, lines 36-49).
As disclosed by Ednell and Andersen et al, obtaining additional strength and mechanical properties in molded products by using virgin fibers vs. recycled fibers is known by those of ordinary skill in the art (see Ednell, US 2777367, col 2, lines 3-28; Anderson et al, US 6494704, Abs and col 14, lines 36-49).  One of ordinary skill in the art would have known what is disclosed by Ednell and Andersen et al, and would have realized that using virgin long fibers provides further improved strength than recycled fibers or cotton linters.  It would, therefore have been obvious to one of ordinary skill in the art to use all virgin pulp long fibers in the pulp molded article of Kumamoto et al in view of Ednell and Andersen et al to maximize strength of the molded product and/or reduce the amount of fibers required.

c)  Independent claim 1 recites that the short fibers are rejected short fibers from a paper-making process as obtained from waste water of the paper-making process.

There is insufficient evidence in the case of unexpected results due to the short fibers obtained from the claimed source from short fibers obtained from any other source.  

d)  The short fibers are not dried Page 7 of 84834-6797-3823v.1EFSAppl. No.: 16/775,419Response to January 26, 2022 Office ActionFiled April 26, 2022and sold in a bale form which is what would make them no longer virgin fibers, but instead the short fibers are rejected fibers. 

This argument appears to be the argument of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”).
The outstanding rejections over the cited prior art are maintained, but have been modified to address the amendments to the claims.

The rejections over the cited prior art are maintained, but have been modified to address the amendments to the claims.  In addition, a new rejection is made, necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the new limitation “wherein the molded pulp product retains more than 95% of BOD of filtrate removed during molding of the molded pulp product based on BOD measurements obtained using the EPA 405.1, SM5210B Test Method.”
It is not clear how the molded pulp product retains more than 95% of BOD of filtrate removed during molding of the molded pulp product.  Specifically, since the filtrate is the liquid removed during molding of the pulp product, it is not clear how  95% of the BOD of the removed liquid filtrate can be transferred to the pulp product to be retained. 
Claims 3-17 depend from and inherit the indefiniteness of Claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-14 and 16 are rejected under 35 U.S.C. 103 as obvious over Kumamoto et al (US 6521085) in view of Andersen et al (US 6494704) and Ednell (US 2777367).
Claims 1, 3-4 and 6-13: Kumamoto et al discloses a molded pulp article (Abs; col 2, lines 25-27, Fig. 4; col 3, lines 35-51), preferably comprising short pulp fibers and long pulp fibers (col 10, lines 1-7).  
Kumamoto et al discloses that an average fiber length of the pulp fibers in a certain range is needed to prevent cracks on the surface of the molded article, poor mechanical properties such as impact strength and unevenness of thickness (col 9, lines 48-60).  Kumamoto et al further discloses that, based on the total amount of fibers, it is preferred to blend 5 to 50% of  fibers having a length of greater than 1.4 mm and not longer than 3.0 mm, particularly preferably 1.5 to 3.0 mm (which significantly overlays the claimed length (Claim 4) of long fibers); and 20 to 90% of fibers having a length of from 0.4 to 1.4 mm, particularly preferably 0.3 to 1.0 mm (which significantly overlays the claimed length (Claim 13) of short fibers) to obtain a molded article having high surface smoothness and also uniformity in thickness and being free from crack development (col 10, lines 1-7, 16-21 and 35-39).  Absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to form a molded pulp product comprising a claimed amounts and lengths of fibers with a reasonable expectation of obtaining a suitable molded product.
Kumamoto et al does not disclose that all of the long fibers in the molded pulp product are virgin pulp fibers.  Kumamoto et al does disclose a pulp molded article made from a pulp slurry containing pulp fibers selected from the group consisting of wood pulp fibers which are softwood pulp fibers or hardwood pulp fibers and non-wood pulp fibers (Claim 1).
Ednell (US 2777367) discloses molded pulp products comprising a main constituent of short cellulosic fibers and an amount of long cellulosic fibers added for strength.  The proportions between the long and short fiber pulp can be varied substantially and will depend on the desired strength of the product, with a higher proportion of long fibers for higher strength products (col 2, lines 3-26).
Anderson et al (US 6494704) teaches that recycled and virgin cellulosic fibers can be used in pulp molded products, but further teaches that more of the recycled fibers are usually necessitated to obtain a desired level of strength compared to virgin fibers (col 14, lines 36-49).
One of ordinary skill in the art would have known what is disclosed by Ednell and Andersen et al, and would have realized that using virgin long fibers provides further improved strength than recycled fibers or cotton linters.  It would, therefore have been obvious to one of ordinary skill in the art to use all virgin pulp long fibers in the pulp molded article of Kumamoto et al in view of Ednell and Andersen et al to maximize strength of the molded product and/or reduce the amount of fibers required.
Claims 1, 3 and 6-12 are product-by-process claims.  The limitations in Claim 1 of  “the short fibers being rejected short fibers from a paper-making process as obtained from waste water of the paper-making process”, “the long fibers obtained from water containing long fibers of the paper-making process that is separately collected from the waste water from which the short fibers are obtained”, “the molded pulp product being formed from a pulp slurry obtained by blending the waste water containing short fibers and the water containing long fibers”, “wherein the molded pulp product retains more than 95% of BOD of filtrate removed during molding of the molded pulp product,” and the limitations of Claims 3 and 6-12 are considered to be process-related limitations.    
It has been long established by the court that the process of obtaining the product is immaterial or irrelevant to the patentability of a product. See for example, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
The product of Kumamoto et al as modified by Andersen et al appears to be the same as or similar to the claimed product, a molded pulp article comprising short pulp fibers and long pulp fibers, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). In the event any differences can be shown for the product of the product-by-process claims 1-3, 6-12 as opposed to the product taught by Kumamoto et al as modified by Andersen et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
The molded pulp product of Kumamoto et al as modified by Andersen et al is of substantially the same composition as the claimed product and can exhibit the claimed burst strength or, at least, it would have been obvious to one of ordinary skill in the art to obtain the claimed burst strength in a molded pulp egg carton because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “Products of identical chemical composition cannot have mutually exclusive properties.” 
Claim 5: Kumamoto et al discloses that antifungal agents, antimicrobial agents (microbe control agents) are added to a pulp suspension from which the pulp molded article is made (col 20, lines 5-10).
Claim 14: Kumamoto et al discloses softwood fibers, which are known in the art as a source of long fibers (col 3, lines 41-44; Claim 1).
Claim 16: A pulp molded bottle and jar are exemplified (col 2, lines 14-20 and 25-27, Figs. 1( e) and 4).  A bottle or jar is considered to be a take-home box or packaging.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Kumamoto et al in view of Andersen et al and further in view of Hayns (WO 90/11978 A1).
Kumamoto et al does not disclose that the long fibers are repulped paper mill waste fibers.  However, Hayns teaches that paper mill waste comprises a significant percentage of cellulosic fibers. (p 1, lines 7-12).  Haynes incorporates the paper mill waste fibers into a pulp molded product (Abs; p 10, lines 12-21, Example 1; p 11, lines 5-25, Example 2).  Therefore, it would have been obvious to one of ordinary skill in the art to use paper mill waste as a source of cellulosic fibers with a reasonable expectation of success in obtaining a suitable pulp molded product.
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Kumamoto et al, as used in the rejection of Claim 1 above, as evidenced by Kim et al (US 2007/0227680)
Claims 16 and 17: Kumamoto et al does not disclose that the molded pulp product is an egg carton.  However, pulp molding is known in the art for producing egg cases (or cartons) (see Kim et al [0008], [0019], Fig. 1 for evidence).  Therefore, it would have been obvious to one of ordinary skill in the art to form a molded pulp product that is an egg carton as a typical pulp molded product in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748